Title: Acct. of the Weather in March [1771]
From: Washington, George
To: 




Mar. 1st. Ground hard froze. Wind fresh & Cold in the forenoon—clear, calm, & warmer in the Afternoon.
 


2d. Lowering & Cloudy Morning (with the Ground frozen & Wind at No. East)—all the Afternoon Snowing.
 


3. Clear & Cool Wind being at No. West. Ground a little frozen.
 


4. Still, Cool, & frosty. Weather clear & Wind at No. West.
 


5. But little frost—day calm & the fore part of it clear, & very pleasant.


   
   calm: In the manuscript this word reads “clalm.”




 


6. Scarce any Frost. Morning clear, calm, & pleasant but the afternn. very lowering & like for Rain.
 


7. Snowing all this day, and Night also, Wind appearing to be abt. No. Et.
 


8. Still Snowing more or less all day. In the Night it began to Hail & sometimes Rain.
 


9. Fine Snow with a mixture of Rain & then Snow. In the Night it Haild & Raind.
 


10. Fine Misting Rain all the day with the Wind pretty fresh at No. Et. but thawing (it never having yet froze).
 


11. Misting till abt. 12 Oclock then clearg. with the wind westwardly.
 


12. Wind at No. West & pretty fresh, tho neither Cold & freezing.
 


13. No Frost. Wind still continuing at North West pretty fresh with some Clouds. Snow all gone.
 


14. Still Cloudy and the Wind fresh from No. West but no Frost.
 


15. Pleasant Morning, but Cloudy afterwards With the Wind at No. West & cool but no frost in the Morning.
 


16. Ground very hard froze. Morng. clear, and Wind cold from the No. West which blew hard all day & very piercing.
 


17. Still at No. West & cold but neither so high or piercing as yesterday. Ground however froze hard.
 


18. Ground but little froze, Wind still in the same Quarter but moderate, and tolerably pleasant.
 


19. White frost but the Ground not froze. Morning clear, calm & pleasant, but Evening very lowering with the [wind] at South.
 


20. Smoky, and more or less Cloudy with but little Wind and pleast.

 


21. Clear and pleasant forenoon, with but little wind. Afternoon very cloudy & like for Rain.
 


22. Raining more or less till the Afternoon, then tolerably clear but in the Night heavy Rain with thunder.
 


23. Clear and pleasant with the Wind pretty fresh from the Northwest but not cold.
 


24. Clear & very pleasant with but little Wind and that from the Southward.
 


25. Clear, Warm, and pleasant with but little Wind and that Southwardly.
 


26. Very Pleasant, clear, and Calm forenoon. Lowering Afternoon with great appearance of Rain but none of consequence fell.
 


27. A little Cooler than yesterday but tolerably pleasant.
 


28. Warm forenoon, and Afternoon With Rain, thunder, Lightning, & Wind.
 


29. Flying Clouds with the Wind pretty fresh from the No. West & Cool.
 


30. Wind Eastwardly & Cool with Rain more or less all day.
 


31. But little wind. Misting & sometimes Raining all day.
